986 F.2d 1414
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel D. QUINN, Plaintiff-Appellant,v.JUDICIAL BRANCH OF THE UNITED STATES GOVERNMENT INCLUDINGTHE LAWYERS Individually;  All Radio and Television Stationsin the United States;  All Newspapers in the United States;All Fifty States and Their Executive, Legislative andJudicial Systems and Political and Appointed Subdivisions;All Corporations, Businesses, Partnerships, Companies,Enterprises, Financial Institutions, Foundations, HoldingCompanies and Trusts,and Trustees and LTD'S of The UnitesStates;  Congress of the United States, Past and Present;Presidents and Executive Branch of the United StatesGovernment, Past and Present;  People of the United States;All Phases of Medical Profession in the United StatesIncludint Psychiatric Professions, Doctors, Dentists andPharmacists;  Veterans Administration and HospitalSystem/Veterans Affairs;  Southern Virginia Mental HealthHospital;  Central State Hospital;  Marion State Hospital;Patrick Henry Mental Health Office of Franklin County;Churches of the United States;  Franklin County;  People ofFranklin County;  Franklin County Sheriff's Department;Franklin Memorial Hospital;  United States Department ofDefense;  Federal Reserve Board;  Internal Revenue Service;Magistrate's Office of Franklin County, Commonwealth ofVirginia;  James R. Quinn;  Pauline P. Quinn;  James L.Quinn;  Lila M. Hazelwood;  Pamela Quinn Holley VaughanChappell;  Larry Chappell;  United States Postal Service;Wayne Worley, Postmaster;  Melissa Mullins Prillaman;Holdrens of Roanoke;  Bryant Radio Supply;  LafayetteElectronic;  All American Colleges and Universities and itsstudents;  All Law Enforcement Agencies of the United StatesGovernment and Local Governments, Defendants-Appellees.
No. 92-2285.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 16, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-92-764)
Samuel D. Quinn, Appellant Pro Se.
W.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Samuel D. Quinn appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Quinn v. Judicial Branch, No. CA-92-764 (W.D. Va.  Oct. 1, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED